Case 1:18-cv-06127-CBA-RML Document 40 Filed 04/22/19 Page 1 of 2 PageID #: 371
                                HENRY        R. KAUFMAN/ PC.
                                            ATTORNEYS AT LAW

                                         60 EAST 42ND STREET
                                              47TH FLOOR
                                      NEW YORK, NEW YORK       10165


                                                                                        1212) 880-0842
                                                                                    FACSIMILE   (2(2) 682-1965

                                                                                        WWW.HRKAUFMAN.COM
                                                                                      HKAUFMAN@HRKAUFMAN.COM




                                                 April 22, 2019
 Hon. Robert M. Levy
 United States Magistrate Judge
 225 Cadman Plaza East
 Brooklyn, NY 1120 l

         Re: Monica Morrison v. Robert Langrick: l: l 8-cv-06127 (CBA) (RML):
             PLAINTIFF MORRISON'S OPPOSITION TO SECOND MOTION TO COMPEL

  Dear Judge Levy,

         This letter responds in opposition to Defendant Langrick's second motion to compel,
  dated April 18.

           Mr. Phillips' letter motion of the 18th was specifically filed in relation to an alleged
  default as of April 15 - on discovery responses due April 14 - in regard to Plaintiffs alleged
  failure to timely respond to a total of four additional interrogatories (2d set; responses to 1st set
  timely filed) and 1st requests for two admissions, both of the latter already informally admitted,
  without objection, during a meet & confer telephone conversation on April 4, 2019.

          Unfortunately, as we predicted in our April 17 motion for an extension of time and an in-
  person conference with Your Honor, Mr. Phillips has rushed forward with his second motion to
  compel, without any serious good faith effort to resolve many of the issues he is now raising.
  Moreover, the related (if not identical) issues previously raised on behalf of Ms. Morrison remain
  unresolved. The unexplained failure by Mr. Phillips to ever respond to our detailed, proposed
  good faith compromise, following our meet and confer call on April 4, set forth in our letter of
  April 9 (Exhibit A to our April 12 response to Defendant' s first motion to compel of April 10) or
  even to acknowledge its existence in his most recent two or three communications with this
  Court is baffling to us.

          The foregoing very busy - yet almost entirely unproductive - first half of April in
  relation to the scope of discovery is precisely what we were asking Your Honor to address and
  help to resolve in our motion for an in-person conference.
Case 1:18-cv-06127-CBA-RML Document 40 Filed 04/22/19 Page 2 of 2 PageID #: 372
  Hon. Robert M. Levy                                                        HENRY   R. KAUFMAN , P.C.
  April 22, 2019                                                                   ATTORNEY AT LAW
  Page 2 of2



          The unresolved sticking point - addressed in our previous submissions to Your Honor,
  but which Mr. Phillips has not deigned to mention or discuss - requires judicial review and
  resolution, we respectfully submit, of this discovery dispute which has enormous ramifications
  for Ms. Morrison.

          To briefly review this critical yet unresolved issue, nearly three weeks ago (April 2) we
  first advised Mr. Langrick that Ms. Morrison' s "Initial Disclosures" were unnecessarily
  overbroad in certain significant respects and would need to be amended. In turn, such
  amendments would require us to also amend Plaintiffs timely answers to Defendant' s first set of
  interrogatories and would also require narrowing the scope of certain of Defendant' s discovery,
  which was already under way with mental and health professionals and with former employers of
  Ms. Morrison pursuant to a panoply of demanded HIPP A waivers and third-party subpoenas.

          Without rehashing this dispute at greater length (it is more fully addressed in our April 17
  letter motion for an extension and a conference), suffice to say that Ms. Morrison' s claims for
  damages in her case-in-chief, as clearly set forth in her ad damnum, are limited to the period
  from on and after February 12, 2018, the date when Mr. Langrick first communicated (through
  counsel) his threat to commence a slander action against Ms. Morrison if she did not shut up
  about Mr. Langrick's drunken sexual assault of May 2005 and if she did not enter into the
  unconscionable and unenforceable NDA that is the subject of Plaintiffs Second Cause of Action
  for Declaratory Relief.

          In a spirit of compromise, in our letter of April 9 to Mr. Phillips, we offered to extend the
  period of relevant discovery back more than an additional year before the relevant damages
  period, to January 1, 2017. Mr. Phillips, with no justification whatsoever in our view, never
  responded to our compromise proposal and is continuing to pursue discovery relating back an
  additional 13 to 16 years -that, based on our limited damages claim, would be entirely irrelevant
  to the case in chief (and we submit to Defendant's counterclaims as well), not to mention that it
  would intrude into intimate yet irrelevant details of Ms. Morrison' s personal life for that
  outrageously long period of time.

           In sum, Ms. Morrison respectfully requests that Defendant' s second motion to compel -
  including all of its related requests to strike pleadings and impose sanctions, etc. -be denied and
  that this Court should extend Plaintiffs time to respond to open discovery requests and to amend
  certain previous responses until these critical disputes can be resolved.

         Your Honor is also respectfully referred to our letter of this date replying to Mr.
  Langrick's opposition to our motion for an extension of time and court conference.

                                                 Respectfully submitted,

                                                 :!;y\'ll~ l(e.-f~
                                                 Attorney for Plaintiff Morrison

  Cc: All counsel (VIA EFILE)
